tax_exempt_and_government_entities_division release number release date department of the treasury internal_revenue_service te_ge eo examination commerce st - dal dailas tx 501-dollar_figure date mach person to contact identification_number telephone number in reply refer to te_ge review ein last date for filing a petition with the tax_court dear this is a f inal adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 it is not a charitable_organization within the meaning of sec_1_501_c_3_-1 it is not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization substantially for non-exempt purposes operates has not been based upon these reasons we are prospectively revoking sec_501 tax exempt status to january contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 you have filed form_1120 with us for the years ending december should be filed with the appropriate service_center you have agreed to our determination by signing f consent to proposed action future returns and processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer advocates office oakland ca taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours qna sach sunita b lough director eo examinations internal_revenue_service department of the treasury te_ge division s market st hq-7600 san jose ca taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax date date org address certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will send you a final modification or revocation letter if you do not agr with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for you cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form 886a name of taxpayer org explanation of items department of the treasury - internal_revenue_service year period ended december 20xx hein legend org - organization name city - city state - state event - event ein - ein xx - date address - address issues should the sec_501 exemption ruling issued to org the organization be revoked because the organization does not meet the operational_test of internal_revenue_code irc c should the sec_501 exemption ruling issued to organization be revoked for the additional reason that it failed to observe the record keeping and annual filing of information returns that are required from organizations exempt under c facts articles of incorporation subsequent corporate status suspension and irs determination_letter the organization was incorporated on september 19x x under the name org the articles were amended on august 19xx to include clauses stating that the corporation is organized exclusively for charitable religious educational and scientific purposes including the making of distributions to organizations that qualify for exemption under internal_revenue_code irc c and that the corporation shall not carry any activities not permitted to a corporation exempt from income_tax under sec_501 irs issued exemption_letter on september 19xx and recognized the organization’s exemption and public charity status under sec_501 and sec_509 the organization’s corporate status has been suspended by the state secretary of state organization’s activities organization is located in the city of state it originated in or around 18xx as a mutual help association of chinese immigrants to the usa organization has affiliates in several major cities including in city city city and city much of the organization’s activities are social functions and dining for the members and for the affiliates’ members notable events in 20xx included event festivities the organization held in several restaurants on february 20xx additionally as the headquarter for the affiliates the organization invited the officers and the members of the affiliates to attend its event events and played host to them bearing respectively and of the hotel and meals cost for the affiliates’ officers and members who attended during the year the affiliates held their event events at different times during the year and the organization reciprocated and paid for transportation_expenses of the officers and members to attend the affiliates’ festivities and respectively for officers and members’ transportation costs form 886-a crev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service form_886 a name of taxpayer org hein year period ended december 20xx explanation of items other events that were paid for by the organization included attending social functions that were organized by local city organizations those functions were often held in local restaurants organization also provides social room for the members the room is located at the ground floor of the organization’s owned building at address state the members have the use of the kitchen coffee facilities t'v and cable games and magazines etc organization’s paid staff includes a janitor who cleans and cares for the social room and the public areas of the organization’s buildings and the english secretary who is in charge of correspondence and communications with the members during the year organization received various requests from other organizations asking for help the organization gave about to affiliates and gave about dollar_figure to non affiliated nonprofits those contributions were not documented to be exclusively for c exempt purposes organization was supported during the year primarily by the rental fees earned from the two buildings it owns in chinatown the members have the right to rent there for a reduced fee 20xx a vacancy occurred and none of the members was interested then the unit was advertised and was rented to a non member the properties are managed by a rental agent there are no written guidelines stating what are the eligibility requirements to rent from the organization in organization’s income and notable expenses in year 20xx _ income during the year 20xx the organization received rent of about dollar_figure comprised of approximately dollar_figure and additional dollar_figure respectively from organization’s properties located at address and address in state other income sources were dollar_figure of contributions from members and affiliates and dollar_figure of members’ dues the members pay annual membership dues of dollar_figure ea and additional dollar_figure ea for_the_use_of the social room called room expenses the organization paid approximately dollar_figure to upkeep the two buildings the larger items included insurance property taxes management repair maintenance utilities etc the organization paid about dollar_figure for members’ functions the larger items included banquets- dollar_figure transportation and travel dollar_figure branch expenses dollar_figure and social room including cable and subscriptions of approx annual filing of form_990 organization has not filed annual information_return forms with irs since it received exemption in 19xx law issue requirements for exemption under sec_501 final-reg tax-regs sec_1_501_c_3_-1 organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form 886a name of taxpayer org hein year period ended december 20xx explanation of items organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt the term exempt_purpose or purposes as used in this section means any purpose or purposes specified in sec_501 as defined and elaborated in paragraph d of this section d exempt purposes-- in general i an organization may be exempt as an organization described in sec_501 c if it is organized and operated exclusively for one or more of the following purposes a religious b charitable c scientific d testing for public safety e literary f educational or g prevention of cruelty to children or animals final-reg tax-regs sec_1_501_c_3_-1 operational_test -- primary activities an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 in 74_tc_396 the court held that an organization that was the outgrowth of a supper club and whose primary activities were holding meetings before supper sponsoring the supper club and publishing a newsletter did not qualify for exemption under sec_501 the organization failed to show that it successfully segregated the clearly social and political aspects of its supper club meetings and its publication from its stated purpose of furthering its religious doctrine_of ethical egoism issue requirement to maintain records and file annual returns to retain and support the organization’s exempt status sec_6001 of the code provides that every person liable for any_tax imposed by the code ot for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6033-1 of the regulations provides that every organization which has form 886-a rev department of the treasury - internal_revenue_service page -3- form_8 a department of the treasury - internal_revenue_service explanation of items name of taxpayer org ein year period ended december 20xxk established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revproc_83_23 explains that generally exempt_organizations need to file annual information returns if their gross_receipts are normally more than dollar_figure in accordance with sec_6033 sec_1_6033-2 sec_1_6033-2 and the instructions for form_990 gross_receipts means the gross amount received by the organization without reduction for any costs or expenses including for example cost of goods or assets sold cost of operations or expenses of earning raising or collecting such amount on the definition of gross_receipts revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the ground that the organization had not established that it is observing the conditions required for the continuation of exempt status issue ttaxpayer’s position the taxpayer has not submitted a written protest to the examining agent yet government position the government contends that org failed to meet the operational_test under regulations sec_1 c -1 c because the organization engaged in substantial social and recreational activities that are not promulgated by sec_501 and those activities did not exclusively serve one or more of sec_501 purposes further as explained in the court case of first libertarian church v commissioner c organizations that conducted substantial social activities fail to qualify for exemption under sec_501 because substantial portion of their activities do not serve purposes contemplated by sec_501 issue taxpayer’s position the taxpayer has not submitted a written protest to the examining agent yet form 886-a crev department of the treasury - internal_revenue_service page -4- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service year period ended december 20xx org hein government position the government contends that org failed to observe the annual filing of information returns that is required from organizations exempt under sec_501 the organization received gross_income of over dollar_figure and under irs’ revproc_83_23 was required to file forms for the year 20xx and forward because it normally receives over dollar_figure of gross_receipts therefore as stated in revrul_59_95 it is the government’s position that organization’s exempt status should be revoked effective january 20xx for the additional reason that the organization has not established that it is observing sec_6033 and its regulations and the conditions required for the continuation of exempt status conclusion because the organization failed to qualify for exemption under sec_501 during the years 20xx 20xx 20xx and 20xx the government contends that organization needs to file forms -u s_corporation income_tax return for year 20xx and forward-including the years 20xx 20xx and 20xx form 886-a crev department of the treasury - internal_revenue_service page -5-
